69 F.3d 531
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Gladys L. COK, etc., et al., Plaintiffs, Appellants,v.Michael FORTE, Defendant, Appellee.
No. 95-1458.
United States Court of Appeals, First Circuit.
Nov. 7, 1995.

Gladys L. Cok on brief pro se.
Jeffrey B. Pine, Attorney General, and Richard B. Woolley, Assistant Attorney General, on brief for appellee.
Before CYR, BOUDIN and LYNCH, Circuit Judges.
PER CURIAM.


1
Upon review of the entire record, we agree that the complaint was properly dismissed and affirm essentially for the reasons stated in the magistrate's December 19, 1994, report and recommendation which was adopted by the district court.  Cok v. Forte, 877 F.Supp. 797 (D.R.I.1995).  We are also persuaded that the imposition of a narrow, well-defined injunction against plaintiff Cok was justified.  The basis for the injunction is well supported in the record.  The filing restrictions set out in the order are grounded in a comprehensive history of Cok's ten-years of litigation, were entered after notice, hearing and the opportunity to object, and are unambiguously "tailored to the specific circumstances presented."  Cok v. Family Court of Rhode Island, 985 F.2d 32, 34 (1st Cir.1993).


2
We add these additional comments.  Plaintiffs contend that they never consented to have their case heard by a magistrate-judge, that the magistrate exceeded the scope of his authority and that the district judge, in adopting the magistrate's recommended disposition, including the proposed injunction, failed to conduct a de novo review as mandated by 28 U.S.C. Sec. 636(b)(1)(C).  First, while a magistrate lacks authority to issue a dispositive order, including an order allowing an injunction, without the consent of the parties to a decision by a magistrate, 28 U.S.C. Sec. 636(c)(1), section 636(b)(1)(B) permits a district judge to refer a motion for injunctive relief to a magistrate for a proposed disposition without the parties' consent.  Here, the magistrate merely recommended the imposition of an injunction;  he did not order it.  Second, plaintiffs filed timely objections to the magistrate's report.  In accepting that report, the district court especially noted and approved the wording of the narrow injunction proposed by the magistrate.  The docket shows that the district judge had, on a number of occasions, examined Cok's claims before referring them to the magistrate.  We will not presume, in the absence of contrary indicia, that the district court conducted anything other than a complete review of the record.  See United States v. Hamell, 931 F.2d 466, 468 (8th Cir.), cert. denied, 112 S.Ct. 347 (1991).


3
Affirmed.


4
Appellant's motion for oral argument is denied.


5
Appellant's request for declaratory relief is denied.